Upon the Court’s own motion, this Courts unpublished order entered April 3, 1997 (M-1540) granting poor person relief and assigning counsel to prosecute defendant-appellant’s appeal is sua sponte recalled and vacated, and sua sponte, the appeal is dismissed.
No avenue exists to appeal a judicial determination of a sex offender’s risk assessment under New York’s Sex Offender Registration Act (Correction Law § 168 et seq. ["Megan’s Law”]). In the absence of such a legislative provision this Court has no jurisdiction. Although we recognize that the lack of provision for appellate review may raise constitutional questions *352as to this portion of the statute, that issue is not before us. Concur—Murphy, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.